Opinion by
Walker, J.
As the rubber projections obviously are bristle like in their appearance and use, and are fastened to what may be called a back, viz, ■the sponge rubber portion of the article, it was the opinion of the court that the .article falls within the scope of Webster’s definition of “brush.” Several witnesses were called. One, the examiner, referred to it in his testimony as a flesh brush used by persons taking a bath or scrubbing their skin. The plaintiff failed to offer evidence tending to establish the chief use of the article. See United States v. Myers (24 C. C. P. A. 464, T. D. 48913). On the record presented, as the plaintiff failed to rebut the presumption of correctness attaching to the collector’s classification, the protest was overruled in all respects.